                                            Case 3:20-cv-04614-JD Document 12 Filed 02/05/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       ANTOINE WILLIAMS,                                 Case No. 20-cv-04614-JD
                                                        Petitioner,
                                   6
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   7
                                                                                             Re: Dkt. No. 2
                                   8       SANTA CLARA COUNTY,
                                                        Respondent.
                                   9

                                  10

                                  11          Petitioner, a detainee proceeding pro se, has filed a habeas petition pursuant to 28 U.S.C. §

                                  12   2254. Petitioner was sent a notice that he had not paid the filing fee or submitted a complete
Northern District of California
 United States District Court




                                  13   application for leave to proceed in forma pauperis (“IFP”). He was allowed twenty-eight days to

                                  14   either pay the fee or file a proper application with all the required documents. More than twenty-

                                  15   eight days has passed and petitioner has not paid the fee or filed a complete application to proceed

                                  16   IFP. The case is DISMISSED without prejudice and petitioner’s incomplete motion to proceed

                                  17   IFP (Docket No. 2) is DENIED.1 A certificate of appealability is DENIED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 5, 2021

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25   1
                                         Petitioner is advised that, under principles of comity and federalism, federal courts generally do
                                  26   not intervene in ongoing state criminal proceedings. See Younger v. Harris, 401 U.S. 37, 43-54
                                       (1971). Prisoners in state custody who wish to challenge collaterally in federal habeas
                                  27   proceedings either the fact or length of their confinement are first required to exhaust state judicial
                                       remedies, either on direct appeal or through collateral proceedings, by presenting the highest state
                                  28   court available with a fair opportunity to rule on the merits of each and every claim they seek to
                                       raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982).
